PER CURIAM.
Appellant was charged' with failure to comply with an order issued under the District of Columbia Housing Regulations requiring him to make certain repairs to property owned by him. He pleaded guilty and was sentenced to pay a fine of $50 or, in default thereof, to serve ten days. This appeal followed.
In view of the fact that appellant appeared pro se both in the trial court and here, we have carefully reviewed the record and the briefs filed by the parties. Although it is not spelled out plainly in his brief, appellant apparently contends that the court, instead of ordering the return of the $50 posted as collateral and taking his personal bond not to repeat the offense, imposed a penalty of $50 or ten days in jail. Since there is no evidence that appellant’s guilty plea was not voluntarily made and as the fine imposed was proper, we have no alternative but to affirm the judgment.
Affirmed.